 Case 3:16-cv-01735-D Document 412 Filed 03/14/19              Page 1 of 5 PageID 11741


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION,                       §
                                                          §
                             Plaintiff,                   §
                                                          §
v.                                                        §      Case No.: 3:16-cv-01735-D
                                                          §
CHRISTOPHER A. FAULKNER,                                  §
BREITLING ENERGY CORPORATION,                             §
JEREMY S. WAGERS,                                         §
JUDSON F. (“RICK”) HOOVER,                                §
PARKER R. HALLAM,                                         §
JOSEPH SIMO,                                              §
DUSTIN MICHAEL MILLER RODRIGUEZ,                          §
BETH C. HANDKINS,                                         §
GILBERT STEEDLEY,                                         §
BREITLING OIL & GAS CORPORATION,                          §
CRUDE ENERGY, LLC,                                        §
PATRIOT ENERGY, INC.,                                     §
                                                          §
                             Defendants,                  §
                                                          §
and                                                       §
                                                          §
TAMRA M. FREEDMAN and                                     §
JETMIR AHMEDI,                                            §
                                                          §
                             Relief Defendants.           §
                                                          §

                UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                   AGAINST DEFENDANT JEREMY S. WAGERS

       Plaintiff Securities and Exchange Commission (“Commission”) files this Unopposed

Motion to Enter Final Judgment against Defendant Jeremy S. Wagers (“Defendant”), and

respectfully shows the Court as follows:




UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AGAINST DEFENDANT JEREMY S. WAGERS           PAGE 1
 Case 3:16-cv-01735-D Document 412 Filed 03/14/19                  Page 2 of 5 PageID 11742


       1.      The Commission filed this civil action on June 24, 2016, inter alia, asserting that

Defendant committed violations of the federal securities laws. See Dkt. No. 1. On August 11,

2016, the Commission filed its First Amended Complaint. See Dkt. No. 22.

       2.      The Commission has reached a settlement with Defendant.              Defendant has

executed a written consent (the “Consent”) that sets out the terms of the agreement. A true and

correct copy of the Consent is filed herewith as Exhibit A. Under the terms of the Consent,

Defendant consents to the entry of a Final Judgment. A true and correct copy of the Final

Judgment is attached hereto as Exhibit B.

       3.      Under the terms of the Consent, Defendant, inter alia: (a) acknowledges having

been served with process; (b) acknowledges having made a general appearance; (c) admits the

Court’s jurisdiction over him and over the subject matter of this action; and (d) consents to the

entry of the Final Judgment.

       4.      As set forth in the Final Judgment, Defendant, inter alia:

            (a) consents to entry of the Final Judgment without admitting or denying the

               allegations in the First Amended Complaint except as noted in the Final

               Judgment;

            (b) waives findings of fact and conclusions of law;

            (c) waives any right to appeal from the Final Judgment;

            (d) is permanently restrained and enjoined from violating, directly or indirectly:

                  (1) Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange

                       Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

                       240.10b-5];




UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AGAINST DEFENDANT JEREMY S. WAGERS                      PAGE 2
 Case 3:16-cv-01735-D Document 412 Filed 03/14/19                  Page 3 of 5 PageID 11743


                 (2) Section 14(a) of the Exchange Act [15 U.S.C. § 78n(a)] and Rule 14a-9

                     thereunder [17 C.F.R. § 240.14a-9];

                 (3) Rule 13b2-1 of the Exchange Act [17 C.F.R. § 240.13b2-1]; and

                 (4) Rule 13b2-2 of the Exchange Act [17 C.F.R. § 240.13b2-2];

          (e) is permanently restrained and enjoined from aiding and abetting any violation of:

                 (1) Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-

                     20, 13a-1, 13a-11, or 13a-13 thereunder [17 C.F.R. §§ 240.12b-20,

                     240.13a-1, 240.13a-11, and 240.13a-13]; and

                 (2) Section 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§

                     78m(b)(2)(A) and 78m(b)(2)(B)];

          (f) is prohibited for five years from the date of the entry of the Final Judgment from:

                 (1) acting as an officer or direct of any issuer that has a class of securities

                     registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or

                     that is required to file reports pursuant to Section 15(d) of the Exchange

                     Act [15 U.S.C. § 78o(d); and

                 (2) participating, directly or indirectly, in the issuance, purchase, offer, or sale

                     of any unregistered securities, provided however that such injunction shall

                     not prevent him from purchasing or selling securities for his own personal

                     account;

          (g) is liable for disgorgement in the amount of $74,825 plus prejudgment interest

              thereon in the amount of $11,396.15; and

          (h) is liable for a civil penalty in the amount of $250,000.




UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AGAINST DEFENDANT JEREMY S. WAGERS                   PAGE 3
 Case 3:16-cv-01735-D Document 412 Filed 03/14/19                 Page 4 of 5 PageID 11744


       5.      The Final Judgment disposes of all issues in the Commission’s case against

Defendant. However, as set forth in the Final Judgment, this Court shall retain jurisdiction of

this matter for the purposes of enforcing the terms in the Final Judgment.

       6.      Thus, the Commission respectfully asks the Court to enter the Final Judgment

consented to by Defendant.

Dated: March 14, 2019                        Respectfully submitted,

                                                    s/ Jason Reinsch
                                             B. DAVID FRASER
                                             Lead Attorney
                                             Texas Bar No. 24012654
                                             SCOTT F. MASCIANICA
                                             Texas Bar No. 24072222
                                             TIMOTHY S. McCOLE
                                             Mississippi Bar No. 10628
                                             JASON REINSCH
                                             Texas Bar No. 24040120

                                             SECURITIES AND EXCHANGE COMMISSION
                                             Burnett Plaza, Suite 1900
                                             801 Cherry St., Unit #18
                                             Fort Worth, TX 76102-6882
                                             (817) 978-1409 (BDF phone)
                                             (817) 978-4927 (fax)
                                             FraserB@sec.gov
                                             MascianicaS@sec.gov
                                             McColeT@sec.gov
                                             ReinschJ@sec.gov

                                             ATTORNEYS FOR PLAINTIFF
                                             SECURITIES AND EXCHANGE COMMISSION

                             CERTIFICATE OF CONFERENCE

        Pursuant to the attached Consent, Defendant agrees that the Commission may, without
further notice, present the Final Judgment to the Court for entry. See Exhibit A at ¶ 15.


                                                 /s/Jason Reinsch
                                                 JASON REINSCH




UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AGAINST DEFENDANT JEREMY S. WAGERS              PAGE 4
 Case 3:16-cv-01735-D Document 412 Filed 03/14/19                 Page 5 of 5 PageID 11745



                                CERTIFICATE OF SERVICE

        I affirm that on March 14, 2019, I electronically filed the foregoing Motion with the
Clerk of the Court for the Northern District of Texas, Dallas Division, by using the CM/ECF
system which will send a notice of electronic filing to all CM/ECF participants, constituting
service as provided in LR 5.1 (d).

        I further certify that on March 14, 2019, I served a true and correct copy of the foregoing
document on the following parties and persons entitled to notice that are non-CM/ECF
participants:

    Michael P. Gibson (via UPS and E-mail)       Alex More (Requested e-mail service only)
    Burleson, Pate & Gibson, LLP                 Carrington Coleman
    Founders Square                              901 Main St., Suite 5500
    900 Jackson St., Suite 330                   Dallas, TX 75202
    Dallas, TX 75202                             amore@CCSB.com
    mgibson@bp-g.com                             Counsel for Defendant Gilbert R. Steedley
    Counsel for Defendant Beth C. Handkins


    Christopher A. Faulkner (via Certified       Jeremy S. Wagers (via UPS)
    mail, return receipt requested)              23381 McCrory Road
    Register No. 76501-112                       Navasota, Texas 77868
    FCI Seagoville                               jwagers@wagerslaw.com
    Federal Correctional Institution             Pro Se Defendant
    P.O. Box 9000
    Seagoville, TX 75159
    Pro Se Defendant



                                                     /s/Jason Reinsch
                                                     JASON REINSCH




UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AGAINST DEFENDANT JEREMY S. WAGERS                 PAGE 5
